 



Exhibit 10.27
Hansen Medical, Inc.
2006 Equity Incentive Plan:
Notice of Restricted Stock Unit Award
You have been granted units representing shares of Common Stock of Hansen
Medical, Inc. (the “Company”) on the following terms:

     
Name of Recipient:
  David Shaw
 
   
Total Number of Units Granted:
  10,000 
 
   
Date of Grant:
  December 3, 2007
 
   
Vesting Commencement Date:
  December 3, 2007
 
   
Vesting Schedule:
  25% of the units subject to this award will vest when you complete each
12-month period of “Continuous Service” (as defined in the Plan) after the
Vesting Commencement Date.

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Hansen Medical, Inc. 2006 Equity Incentive Plan (the
“Plan”) and the Restricted Stock Unit Award Agreement, both of which are
attached to and made a part of this document.
You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.

                  Recipient:       Hansen Medical, Inc.    
 
               
/s/ David Shaw      2/21/08
      By:   /s/ Steven Van Dick    
 
               
 
      Title:   CFO    
 
               

 



--------------------------------------------------------------------------------



 



Hansen Medical, Inc.
2006 Equity Incentive Plan:
Restricted Stock Unit Award Agreement

     
Payment for Units
  No payment is required for the units that you are receiving.
 
   
Vesting
  The units vest in installments, as shown in the Notice of Stock Unit Award. No
additional units vest after your Continuous Service has terminated for any
reason.
 
   
Forfeiture
  If your Continuous Service terminates for any reason, then your units will be
forfeited to the extent that they have not vested before the termination date.
This means that any units that have not vested under this Agreement will be
cancelled immediately. You receive no payment for units that are forfeited.
 
   
 
  The Company determines when your Continuous Service terminates for this
purpose.
 
   
Settlement of Units
  Each unit will be settled on the first Permissible Trading Day that occurs on
or after the day when the unit vests. However, each unit must be settled not
later than the March 15 of the calendar year after the calendar year in which
the unit vests.
 
   
 
  At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit. But the Company, at its sole discretion, may
substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the market value of the Company’s Common
Stock at the time of settlement.
 
   
“Permissible Trading Day”
  “Permissible Trading Day” means a day that satisfies each of the following
requirements:
 
   
 
 
•     The Nasdaq Global Market is open for trading on that day,

 



--------------------------------------------------------------------------------



 



     
 
 
•     You are permitted to sell shares of the Company’s Common Stock on that day
without incurring liability under Section 16(b) of the Securities Exchange Act
of 1934, as amended,
 
   
 
 
•     Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) Rule 10b5-1 of the Securities and Exchange Commission is applicable,
 
   
 
 
•     Under the Company’s written Insider Trading Policy, you are permitted to
sell shares of the Company’s Common Stock on that day, and
 
   
 
 
•     You are not prohibited from selling shares of the Company’s Common Stock
on that day by a written agreement between you and the Company or a third party.
 
   
Nature of Units
  Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock (or distribute
cash) on a future date. As a holder of units, you have no rights other than the
rights of a general creditor of the Company.
 
   
No Voting Rights or Dividends
  Your units carry neither voting rights nor rights to cash dividends. You have
no rights as a stockholder of the Company unless and until your units are
settled by issuing shares of the Company’s Common Stock.
 
   
Units Nontransferable
  You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.
 
   
Withholding Taxes
  No stock certificates or cash will be distributed to you unless you have made
arrangements satisfactory to the Company for the payment of any withholding
taxes that are due as a result of the settlement of this award. You may elect to
make payment of withholding taxes in cash, or you may cause the Company to
withhold shares of its Common Stock that otherwise would be issued to you when
the units are settled. With the Company’s consent, these arrangements may also
include (a) payment from the proceeds of the sale of shares through a
Company-approved broker or (b) surrendering shares that you previously acquired.
The fair

3



--------------------------------------------------------------------------------



 



     
 
  market value of these shares, determined as of the date when taxes otherwise
would have been withheld in cash, will be applied to the withholding taxes.
 
   
Restrictions on Resale
  You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Continuous Service continues
and for such period of time after the termination of your Continuous Service as
the Company may specify.
 
   
Employment at Will
  Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Continuous Service at any time,
with or without cause.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.
 
   
Beneficiary Designation
  You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
 
   
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference.

4



--------------------------------------------------------------------------------



 



     
 
  The Plan, this Agreement and the Notice of Restricted Stock Unit Award
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

5